Opinion by
Beaver, J.,
Plaintiff in the court below claims for certain goods furnished to the defendants, alleging in his statement that "The plaintiff, Charles A. Calehuff, is in the business of renting moving picture films, and of selling moving picture machines, supplies and appurtenances. The defendants, William E. Driver, and his wife, Kate Driver, operate a moving picture show. That the said plaintiff did, at various times, sell unto the defendants various supplies and appurtenances for the use of the defendants’ moving picture machines, amounting in value,” etc.
An affidavit of defense was filed by William E. Driver within the time limit required, and subsequently, after the time limit had expired, but before the hearing of the rule to show cause why judgment should not be entered for want of a sufficient affidavit of defense, an affidavit of defense was also filed by the other defendant, Kate Driver. The rule for judgment was discharged.
The appellant assigns for error the action of the court and alleges that the affidavit of William E. Driver is in itself insufficient to prevent judgment, and that that of *84Kate Driver is not only insufficient, but was filed too late, and, therefore, should be disregarded.
1. As to the affidavit of Kate Driver, we cannot see that the plaintiff was in any way delayed or injured by the filing of the same, after the statutory authority had elapsed and after the rule for judgment for want of an affidavit of defense had been entered. The plaintiff admits that he was unable to take judgment for want of an affidavit of defense "because there appeared on the record the affidavit of defense filed apparently for both defendants by the counsel representing both.” The affidavit was, in fact, filed before the time for hearing in the court below, and would, therefore, seem to come within the ruling of the late case of Bordentown Banking Co. v. Restein, 214 Pa. 30: "An affidavit of defense may be filed as a matter of right at any time before judgment. No leave of the court is necessary. The Procedure Act of May 25, 1887, P. L. 271, made no change in the practise in this respect. The penalty provided by the act of 1887 for neglect of the defendant to file an affidavit of defense is the risk of having a judgment entered against him, not the termination of his right to file his affidavit.” In addition to this, the affidavit of the husband, admittedly filed within the statutory period, practically covers the same question of fact as that raised in the affidavit of the wife. The affidavit of the wife seems to us to cover sufficiently denial of liability in any form to the plaintiff. It might be possible that, as the wife of the other defendant, she might receive and, in a sense, use the articles for which the plaintiff claims, but this would not of itself make her liable when "she did not purchase from the plaintiff or from any other person the articles set forth in the statement of plaintiff’s claim and had no business relations whatsoever with him; that she is in no wise indebted for the goods as set forth in the plaintiff’s statement of claim, nor did she ever agree or become responsible for the same.” This averment would also seem to negative any liability on her part to pay for the same.
*85We are also of opinion that the affidavit of defense of the husband was sufficient to raise the questions of fact therein stated, so that a jury should pass upon them. It is true that the time when the commissions on sales and the compensation per week to be allowed on the supplies furnished to the several parties procured as customers through the agency of the defendant is not specifically set forth, but the failure to do so is accounted for by the fact that “The defendant is unable to ascertain the exact dates of the sales, as the same were entered in the books of the plaintiff, which are still in his possession.”
If the facts, as clearly stated, are proved to the satisfaction of a jury on the trial of the cause, we think they will constitute a good defense to the whole of the plaintiff’s claim, and merit, as claimed, a certificate for a balance due the defendant.
The order of the court, discharging the rule for judgment for want of a sufficient affidavit of defense, is, therefore, affirmed, and the appeal dismissed at the costs of,the appellant.